PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Doc Code: TRACK1.GRANT
		
Decision Granting Request for 
Prioritized Examination 
(Track I or After RCE)
Application No.:16/849,909

The petition, filed February 16, 2021, requesting reconsideration of the decision issued January 22, 2021 is GRANTED. 

THE REQUEST FILED       April 15, 2020                      IS GRANTED.  

The above-identified application has met the requirements for prioritized examination 
  for an original nonprovisional application (Track I).
  for an application undergoing continued examination (RCE).

The above-identified application will undergo prioritized examination.  The application will be accorded special status throughout its entire course of prosecution until one of the following occurs:  

filing a petition for extension of time to extend the time period for filing a reply; 
filing an amendment to amend the application to contain more than four independent claims, more than thirty total claims, or a multiple dependent claim;
filing a request for continued examination;
filing a notice of appeal; 
filing a request for suspension of action;
mailing of a notice of allowance; 
mailing of a final Office action; 
completion of examination as defined in 37 CFR 41.102; or
abandonment of the application.

Telephone inquiries with regard to this decision should be directed to Vanitha Elgart at 571-272-7395.  
/VANITHA M ELGART/Petitions Examiner, OPET                                                                                                                                                                                                        
 


U.S. Patent and Trademark Office
PTO-2298 (Rev. 02-2012)